UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
TYRONE H. MASSEY,                                             :
                                                              :
                         Plaintiff,                           :            20-CV-8067 (RA) (OTW)
                                                              :
                      -against-                               :            ORDER
                                                              :
CAPT. HOLDER, et al.,
                                                              :
                         Defendants.                          :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Defendants have informed the Court that Plaintiff’s CPL Article 730 evaluation has been

completed and that Plaintiff has been found fit to proceed with criminal proceedings. (ECF 31-

32). Accordingly, the stay on the instant case is LIFTED.

         Plaintiff has requested that the Court assist him in obtaining pro bono counsel. (ECF 18).

Plaintiff’s request is DENIED without prejudice.1

         The parties shall complete an updated Proposed Case Management Plan for Pro Se

Cases, available at https://nysd.uscourts.gov/hon-ona-t-wang. Counsel for Defendants shall file

the Proposed Case Management Plan by July 30, 2021, and mail a copy to Plaintiff.

         The Clerk of Court is respectfully directed to lift the stay on this action and mail a copy

of this Order to Plaintiff.



1
 The Court cannot at this time say that Plaintiff’s claims are “likely to be of substance” as required by Hodge v.
Police Officers, 802 F.2d 58 (2d Cir. 1986). The Court also notes that, since Plaintiff’s request, Plaintiff has retained
counsel in some of his other open actions challenging his conditions of, or treatment during, confinement;
accordingly, requesting pro bono counsel for Plaintiff would not be an efficient use of the Court’s resources. See
Massey v. Morgan et al, Case No. 1:18-cv-03994-ALC-KHP (Notice of Appearance filed as ECF 97); Massey v. Sapp
et al, Case No. 1:19-cv-11902-GBD-KNF (Notice of Appearance filed as ECF 60).

                                                              1
      SO ORDERED.



                                s/ Ona T. Wang
Dated: July 12, 2021                       Ona T. Wang
       New York, New York         United States Magistrate Judge




                            2
